— Appeal by the defendant from two judgments of the County Court, Suffolk County (Sherman, J.), both rendered July 14, 1983, convicting him of burglary in the second degree pursuant to indictment No. 1123/83 and burglary in the second degree (two counts) pursuant to indictment No. 1126/83, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
The defendant’s claim that he was denied the effective assistance of counsel is without merit. In addition, the record shows that he knowingly, voluntarily and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9). Moreover, as the defendant received the sentence for which he bargained and such was the minimum available to him, he may not now complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.